                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
FELIX QUINTANILLA,                                         CASE NUMBER:
                                                                             ED CV 18-1743-AB (SP)
                                        PLAINTIFF(S),
                           v.                                ORDER TO SHOW CAUSE RE DISMISSAL FOR
STANLEY SNIFF JR.,                                                      FAILURE TO PAY:
                                                                         FULL FILING FEE
                                                                 ✔ INITIAL PARTIAL FILING FEE
                                      DEFENDANT(S).



        On                       August 29, 2018                           , plaintiff was granted permission pursuant
to 28 U.S.C. § 1915 (b)(1) to file the above-referenced action without prepaying the full filing fee of $350.00, but
plaintiff was ordered to pay the      full filing fee ✔ initial partial filing fee, in the amount of $      2.00
within thirty (30) days to the Clerk of Court.

        The plaintiff has not complied with 28 U.S.C. § 1915 (b)(1) and is hereby ordered to show cause why this
action should not be dismissed without prejudice for plaintiff’s failure to timely pay the   full filing fee
 ✔ initial partial filing fee.



        Plaintiff may file a response to this Order to Show Cause no later than twenty-one (21) days from the
date of this Order. Failure to file a response within the time specified may be deemed consent to the dismissal
without prejudice of this action. If the      full filing fee or ✔ initial partial filing fee is received within the
twenty-one (21) day period, no further response to this Order to Show Cause is necessary.



October 17, 2018                                        /s/ Sheri Pym
Date                                                    United States Magistrate Judge




IFP-1 (03/12)   ORDER TO SHOW CAUSE RE DISMISSAL FOR FAILURE TO PAY FULL FILING FEE OR INITIAL PARTIAL FILING FEE
